               IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII


                            )        CR. NO. 17-00487 HG
UNITED STATES OF AMERICA,   )
                            )
               Plaintiff,   )
                            )
          vs.               )
                            )
WAGDY A. GUIRGUIS (01),     )
MICHAEL H. HIGA (02),       )
                            )
               Defendants.  )
                            )
___________________________ )
  ORDER DENYING DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS
                      COUNT 14 (ECF No. 51)

     Defendant Wagdy A. Guirguis moves to dismiss Count 14 of the

Indictment.

     Defendant Guirguis argues that Count 14 of the Indictment

fails to state an essential element of the offense of corrupt

endeavor to obstruct and impede the due administration of the

Internal Revenue Laws.

     The Government opposes the Defendant’s Motion.

     Defendant Wagdy A. Guirguis’ Motion to Dismiss Count 14 (ECF

No. 51) is DENIED.


                         PROCEDURAL HISTORY

     Defendant Wagdy A. Guirguis is charged in the Indictment

filed on August 31, 2017 (ECF No. 1) as follows:



                                 1
     Count 14 for corrupt endeavor to obstruct and impede the due

administration of the Internal Revenue Laws:

     Beginning on or about September 30, 2011, and
     continuing to a date unknown, but up to at least in or
     about December 2016, in the District of Hawaii, and
     elsewhere, Defendant WAGDY GUIRGUIS did corruptly
     endeavor to obstruct and impede the due administration
     of the internal revenue laws by, among other things,
     doing the following:

          (1) opening new bank accounts in the names of GMP
     International, LLC, GMP Guam, Inc., and Guam Power,
     Inc., for the purpose of placing assets beyond the
     reach of the IRS;

          (2) transferring, and causing to be transferred,
     and depositing, and causing to be deposited, funds from
     the GMP entities to the bank accounts of Guam Power,
     Inc., Hawaii Pacific Finance, and GMP International,
     LLC, for the purpose of placing assets beyond the reach
     of the IRS;

          (3) arranging for his wife to have signature
     authority on bank accounts used by his nominee entity,
     Hawaii Pacific Finance;

          (4) directing that funds owed by GMP Guam, Inc.,
     be paid to GMP International, LLC, for the purpose of
     placing assets beyond the reach of the IRS;

          (5) causing the GMP entities to grant security
     interests in their accounts receivables to Hawaii
     Pacific Finance for the purpose of placing assets
     beyond the reach of the IRS;

          (6) instructing a tenant of one of his rental
     properties to pay him, rather than the IRS, in
     disregard of IRS collection notices;

          (7) making false and misleading statements to IRS
     revenue officers; and

          (8) making false and misleading statements to IRS
     special agents.

          All in violation of Title 26, United States Code,

                                2
      Section 7212(a).

      On August 31, 2018, Defendant Wagdy A. Guirguis filed

DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS COUNT 14.   (ECF

No. 51).

      On September 6, 2018, Defendant Michael H. Higa filed

DEFENDANT HIGA’S STATEMENT OF NO OPPOSITION TO DEFENDANT WAGDY A.

GUIRGUIS’ MOTION TO DISMISS COUNT 14.   (ECF No. 56).

      On September 11, 2018, the Government filed GOVERNMENT’S

RESPONSE TO DEFENDANT WAGDY GUIRGUIS’S MOTION TO DISMISS COUNT

14.   (ECF No. 58).

      On September 13, 2018, Defendant Wagdy A. Guirguis filed

DEFENDANT WAGDY A. GUIRGUIS’ REPLY MEMORANDUM TO GOVERNMENT’S

RESPONSE TO DEFENDANT WAGDY A. GUIRGUIS’ MOTION TO DISMISS COUNT

14.   (ECF No. 61).

      On September 17, 2018, the Court held a hearing on Defendant

Guirguis’ Motion to Dismiss Count 14.   (ECF No. 63).


                         STANDARD OF REVIEW


      Pursuant to Federal Rule of Criminal Procedure 12(b)(1), a

party may raise by pretrial motion any defense, objection, or

request that the court can determine without a trial on the

merits.    Fed. R. Crim. P. 12(b)(2).

      In considering a pretrial motion to dismiss an indictment,

the Court “must accept the truth of the allegations in the


                                  3
indictment in analyzing whether a cognizable offense has been

charged.”   United States v. Lyle, 742 F.3d 434, 436 (9th Cir.

2014) (quoting United States v. Boren, 278 F.3d 911, 914 (9th

Cir. 2002)); United States v. Jensen, 93 F.3d 667, 669 (9th Cir.

1996).


                             ANALYSIS


     An indictment is sufficient if it sets forth the elements of

the offense charged in adequate detail to inform the defendant of

the charged crime and enable him to plead double jeopardy.

United States v. Alber, 56 F.3d 1106, 1111 (9th Cir. 1995).     The

sufficiency of an indictment is judged by whether its allegations

adequately inform the defendant of the charge and “not whether

the Government can prove its case.”     United States v. Buckley,

689 F.2d 893, 897 (9th Cir. 1982), cert. denied, 460 U.S. 1086

(1983).

     Defendant Guirguis moves to dismiss Count 14 for corrupt

endeavor to obstruct and impede the due administration of the

Internal Revenue Laws in violation of 26 U.S.C. § 7212(a).

Defendant Guirguis argues that the Indictment fails to state an

essential element of the offense purportedly required by the

United States Supreme Court case Marinello v. United States, 138

S.Ct. 1101 (2018).




                                 4
I.    26 U.S.C. § 7212(a)


      Defendant Guirguis is charged in Count 14 with a violation

of 26 U.S.C. § 7212(a).     26 U.S.C. § 7212(a) has two substantive

clauses.   The first substantive clause forbids “corruptly or by

force or threats of force (including any threatening letter or

communication) endeavors to intimidate or impede any officer or

employee of the United States acting in an official capacity

under [the Internal Revenue Code][.]”

      The second clause, forbids “corruptly or by force or threats

of force (including any threatening letter or communication)

obstruct[ing] or imped[ing], or endeavor[ing] to obstruct or

impede, the due administration of [the Internal Revenue Code][.]”

      Defendant Guirguis argues the second clause, known as the

“Omnibus Clause” requires the Government to plead a nexus between

the Defendant’s conduct and a particular administrative

proceeding.   Defendant Guirguis relies on the United States

Supreme Court’s recent decision in Marinello v. United States,

138 S.Ct. 1101 (2018).


II.   Marinello v. United States, 138 S. Ct. 1101 (2018)


      In Marinello v. United States, 138 S.Ct. 1101 (2018), the

United States Supreme Court considered the scope of the second

clause of 26 U.S.C. § 7212(a), the “Omnibus Clause”.

      In Marinello, the Government indicted Carlo Marinello,

                                   5
charging him with violations of several criminal tax statutes

including the Omnibus Clause.   Id. at 1105.    With respect to the

Omnibus Clause, the Government claimed that Marinello had engaged

in at least one of eight different specified activities in the

indictment.   The indictment alleged that Marinello violated 26

U.S.C. § 7212(a) by “‘failing to maintain corporate books and

records,’ ‘failing to provide’ his tax accountant ‘with complete

and accurate’ tax ‘information,’ ‘destroying ... business

records,’ ‘hiding income,’ and ‘paying employees ... with cash.’”

Id. (quoting United States v. Marinello, 839 F.3d 209, 213 (2d

Cir. 2016), rev’d, 138 S.Ct. 1101 (2018)).     The jury was

instructed that to convict Marinello of violating the Omnibus

Clause, it must find that he engaged in at least one of the eight

activities.   The district court judge did not instruct the jury

that it must find Marinello knew he was under investigation and

intended to corruptly interfere with that investigation.      The

jury convicted Marinello on all counts.   Id.

     On appeal to the Second Circuit Court of Appeals, Marinello

argued that an Omnibus Clause violation requires the Government

to show that a defendant tried to interfere with an ongoing

Internal Revenue Service proceeding such as a particular

investigation.   The Second Circuit Court of Appeals disagreed

with Defendant Marinello’s argument.   It held that a defendant

need not possess “‘an awareness of a particular [IRS] action or


                                 6
investigation’” and affirmed Marinello’s convictions.      Marinello,

138 S.Ct. at 1105.

      The United States Supreme Court granted certiorari.      The

Supreme Court concluded that to secure a conviction under 26

U.S.C. § 7212(a)’s Omnibus Clause, the “Government must show

(among other things) that there is a ‘nexus’ between the

defendant's conduct and a particular administrative proceeding,

such as an investigation, an audit, or other targeted

administrative action.”   Marinello, 138 S.Ct. at 1109.     “That

nexus requires a ‘relationship in time, causation, or logic with

the [administrative] proceeding.’”      Id. (quoting United States v.

Aguilar, 515 U.S. 593, 599 (1995).      The Supreme Court held that a

particular administrative proceeding is not “every act carried

out by [Internal Revenue Service] employees in the course of

their ‘continuous, ubiquitous, and universally known’

administration of the Tax Code.”       Marinello, 138 S.Ct. at 1109-

10.   In addition to establishing a nexus, the Government must

prove at trial that the “proceeding was pending at the time the

defendant engaged in the obstructive conduct or, at the least,

was then reasonably foreseeable by the defendant.”      Id. at 1110.

      The Supreme Court did not find that a nexus is required to

be pled in the indictment.   Rather, it held that the Government

must prove at trial that there is a nexus between the defendant’s

actions and a specific administrative proceeding.


                                   7
III. Defendant Guirguis’ Argument


     Defendant Guirguis argues that the Supreme Court in

Marinello created a new element to a 26 U.S.C. § 7212(a) charge

and the Indictment in this case is insufficient.    Defendant

Guirguis asserts that the Indictment “does not allege a

connection between Defendant Guirguis’ conduct and an

administrative proceeding, nor does it allege that any such

proceeding was pending or reasonably foreseeable by Defendant

Guirguis.”   (ECF No. 51-1 at p. 5-6).

     In Marinello, the Supreme Court addressed what the

Government must prove at trial to secure a conviction for a 26

U.S.C. § 7212(a) charge.    Under the Omnibus Clause, the

Government must establish that there was a “nexus” between the

defendant’s conduct and a particular administrative proceeding.

The Supreme Court did not review the sufficiency of the pleading

in the Government’s indictment.    The Supreme Court held that to

secure a conviction under the Omnibus Clause, the “Government

must show (among other things) that there is a ‘nexus’ between

the defendant's conduct and a particular administrative

proceeding, such as an investigation, an audit, or other targeted

administrative action.”    Marinello, 138 S.Ct. at 1109.    The

Supreme Court did not find that the Government must plead a nexus

between the defendant’s conduct and an administrative proceeding

into the charging document.

                                  8
     In the case before the Court here, the Government is not

required to allege that there is a nexus between Guirguis’

conduct and a particular administrative proceeding in the

Indictment.   The Government must prove the nexus at trial.

                            CONCLUSION

     Defendant Wagdy A. Guirguis’ Motion to Dismiss Count 14 (ECF

No. 51) is DENIED.



     IT IS SO ORDERED.

     DATED:     Honolulu, Hawaii, October 23, 2018.




United States of America v. Wagdy A. Guirguis; Michael H. Higa,
Crim. No. 17-00487 HG; ORDER DENYING DEFENDANT WAGDY A. GUIRGUIS’
MOTION TO DISMISS COUNT 14 (ECF No. 51)
                                9
